DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2017/0010329 (hereinafter Tang), in view of Zabezhinsky US 7,362,779 (hereinafter Zab).

Regarding claim 1, Tang teaches a circuit [Tang, Fig. 3A], comprising: 
a first local controller (device 200-(2)) having a first upstream port (Upper transceiver having a lower interface port "DataU" 202)[Tang, Fig. 3A ¶38] adapted to be coupled to a first local bus 
a second local controller (200-(N-1)) having a second upstream port (Upper transceiver having a lower interface port "DataU" 202)[Tang, Fig. 3A ¶38] adapted to be coupled to a second local bus (interconnection harnesses 400 which exists as a local Bus connected to the ports of each device 200) and adapted to receive a second local bus transmission via the second local bus [Tang, ¶38-¶40 (data is communicated by each device 200, whereby the interface port "DataU" 202 is the port used by device 200 for receiving a local transmission along the bus 400)], and the second local controller (device 200-(N-1)) configured to transmit a second upstream transmission via the second upstream port [Tang, ¶38-¶40 (data is communicated by each device 200, whereby the interface port "DataU" 202 is the port used by device 200 for transmitting upstream local transmission along the bus 400)]; but it does not explicitly disclose the generation of the aggregate frame as taught by Zab. 
However, Zab teaches a system bus controller (Ser/Des circuitry 212 of Figures 2 and 5-6) having a downstream port adapted to be coupled to a system bus (See Figures  5-6 wherein the system bus are the communication links connected to the Framer 502 and Interleaver 608), the system bus controller configured to generate a first downstream frame responsive to the first local bus transmission (the Deserialzers 602 generate a data payload for the wrapped frame 100 as shown in Figure 1 output from the interleaver 608 in response to received data on the input channels (shown in Figure 6), interpreted as the claimed first local bus transmission) [Zab, Figures 2, 5 and 6, Column 7, Line 36-Column 8, Line 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tang, indicating a device and method of communicating data between connected devices of a network, with the teachings of Zab indicating that the devices communicate data along their respective channels to a controller or hub that has the ability to receive, store the incoming date and then create subframe/payload data and aggregate these 

	Regarding claim 4, the combination of Tang, in view of Zab teaches the circuit of claim 1, further comprising a buffer having an input coupled to the first upstream port and an output coupled to the downstream port, the buffer configured to store an indication of data responsive to the first local bus transmission (the Figure 8, Element 818 indicates that the subframe data may be received and buffered before being input or output amongst the upstream and downstream ports of the channels (specifically the first channel) [Zab, Column 9, Lines 1-19]), wherein the system bus controller is configured to generate the first downstream frame responsive to the indication of data (the indicated received data corresponding to each of the channels when buffered may be generated into a data payload from shown in row 1 of Figure 1 for the downstream frame [Zab, Column, 3, Lines 14-20 and Column 4, Lines 13-43]). 
	Similar motivation to combine Tang and Zab in claim 1 above is applied to claim 4.  

	Regarding claim 5, the combination of Tang, in view of Zab teaches the circuit of claim 4, wherein the buffer is a first buffer and the indication of data is a first indication of data, and further comprising a second buffer having an input coupled to the second upstream port and an output coupled to the downstream port, the second buffer configured to store a second indication of data responsive to the first local bus transmission (the Figure 8, Element 818 indicates that the subframe data may be received associated with each of the corresponding channels and buffered before being input or output amongst the upstream and downstream ports of the channels  [Zab, Column 9, Lines 1-19]), wherein the system bus controller is configured to generate the first downstream frame responsive to the second 
	Similar motivation to combine Tang and Zab in claim 1 above is applied to claim 5.  

	Regarding claim 6, the combination of Tang, in view of Zab teaches the circuit of claim 5, further comprising a third buffer having an input coupled to the downstream port and an output coupled to the first upstream port, the third buffer configured to generate a third indication of data, wherein the system bus controller is configured to generate the first upstream transmission responsive to the third indication of data (This is a repetition of parts and Zab already teaches wherein the Figure 8, Element 818 indicates that the indicated subframe data may be received associated with each of the corresponding channels and buffered before being input or output amongst the upstream and downstream ports of the channels  [Zab, Column 9, Lines 1-19]). 
	Similar motivation to combine Tang and Zab in claim 1 above is applied to claim 6.  

	Regarding claim 7, the combination of Tang, in view of Zab teaches the circuit of claim 6, further comprising a fourth buffer having an input coupled to the downstream port and an output coupled to the second upstream port, the fourth buffer configured to generate a fourth indication of data responsive to the second upstream frame, wherein the system bus controller is configured to generate the second upstream transmission responsive to the fourth indication of data (This is a repetition of parts and Zab already teaches wherein the Figure 8, Element 818 indicates that the indicated subframe data may be received associated with each of the corresponding channels and buffered before being input or output amongst the upstream and downstream ports of the channels  [Zab, Column 9, Lines 1-19]).

  
	Regarding claim 8, the combination of Tang, in view of Zab, teaches the circuit of claim 1, further comprising a translator having an input coupled to the first upstream port and the second upstream port and an output coupled to the downstream port, the translator configured to associate a first downstream node and the first downstream frame and to associate a second downstream node and the second downstream frame (the invention of Zab teaches wherein the framer combination of elements 502 and 604 have an input coupled to the first and second upstream ports A-D and an output coupled to the downstream port are able to assocate the first and second downstream nodes and frame to a second downstream frames respectively) [Zab, See Figure 3, Column 7, Lines 5-21 and Lines 49-67]. 
	Similar motivation to combine Tang and Zab in claim 1 above is applied to claim 8.  

	Regarding claim 9, the combination of Tang, in view of Zab teaches the circuit of claim 8, wherein the first downstream node is associated with the first downstream frame by an address of the first downstream node included in the first downstream frame [Tang ¶40, Lines 10-23 teaches wherein each of the devices may be assigned a corresponding address and that data in downlink may communicated with the devices are communicated according to the destination device's corresponding address]. 

	Regarding claim 10, the combination of Tang, in view of Zab teaches the circuit of claim 8, wherein the first downstream node is associated with the first downstream frame by an order of transmission of the first downstream frame within the downstream aggregate frame [Zab Figures 1 and 3, and Column 5, Lines 1-67 teaches wherein the downstream node and channels are associated with 
	Similar motivation to combine Tang and Zab in claim 1 above is applied to claim 4. 
 
	Regarding claim 11, the combination of Tang, in view of Zab teaches the circuit of claim 8, further comprising the first downstream node and the second downstream node, the first downstream node coupled to the downstream port, the second downstream node coupled to the first downstream node, wherein the first downstream node is coupled between the downstream port and the second downstream node (Tang, Figure 3A and ¶2 teaches wherein the devices may serve as downstream nodes each having an I/O port to be utilized for downstream communications wherein the devices are arranged in a daisy chain fashion thus having a first downstream node coupled to the downstream port, the second downstream node coupled to the first downstream node, wherein the first downstream node is coupled between the downstream port and the second downstream node, as the devices exist in a series connection). 

	Regarding claim 12, the combination of Tang, in view of Zab teaches the circuit of claim 1, further comprising a translator having the output selectively coupled to one of the first and second upstream ports and the output of the translator selected responsive to an indication of the associated between a selected downstream node and a respective upstream frame [Tang ¶40 (teaches wherein the network device 101 may have a transmission module (translator) that has an output selectively coupled to one of the first or second upstream ports, wherein the device  101 uses an assigned address to connect to and send data to the appropriate destination device responsive to indication of the association between the downstream nodes 200 and the data (command/instructions), wherein the 
	However, Zab teaches wherein a respective upstream frame of the upstream aggregate frame (the subframes which are part of the digital wrapper frame (Figure 1 of Zab) are extracted and routed upstream to their appropriate channel nodes) [Zab, Figure 1, 2 and 5, Column 6, Lines 39-57 and Column 7, Lines 6-35]. 
	Similar motivation to combine Tang and Zab in claim 1 above is applied to claim 12.  

	Regarding claim 13, the combination of Tang, in view of Zab teaches the circuit of claim 12, wherein the association between of the selected downstream node and the respective upstream frame of the upstream aggregate frame is indicated by an address included in the upstream aggregate frame (Tang ¶ 40 indicates that unique addresses  corresponding to the intended recipients may be included in the transmitted message for use in sending message between intended recipients and original sender of the message). 

	Regarding claim 15, the combination of Tang, in view of Zab teaches the circuit of claim 1, wherein the system bus controller is a first system bus controller, the system bus is a first system bus, the downstream aggregate frame is a first downstream aggregate frame, the upstream aggregate frame is a first upstream aggregate frame, the downstream port is a first downstream port, and further comprising a second system bus controller having a second downstream port adapted to be coupled to a second system bus, the system bus controller configured to generate a third downstream frame responsive to a third local bus transmission, the system bus controller configured to generate a fourth downstream frame responsive to a fourth local bus transmission, the system bus controller configured to generate a second downstream aggregate frame responsive to the third downstream frame and the 
	Similar motivation to combine Tang and Zab in claim 1 above is applied to claim 1.  

	Regarding claim 16, Tang teaches a system, comprising: 
a first local controller (device 200-(2)) having a first upstream port (Upper transceiver having a lower interface port "DataU" 202)[Tang, Fig. 3A ¶38] adapted to receive a first downstream transmission from a first upstream node [Tang, ¶38-¶40 (data is communicated by each device 200, whereby the interface port is the port used by device 200 for receiving a transmission along the bus 400)], the first downstream transmission being indicated for transmission to a first downstream node (addressing is 
a second local controller (200-(N-1)) having a second upstream port (Upper transceiver having a lower interface port "DataU" 202)[Tang, Fig. 3A ¶38] adapted to receive a second downstream transmission from a second upstream node  [Tang, ¶38-¶40 (interconnection harnesses 400 which exists as a connection to the ports of each device 200) & (data is communicated by each device 200, whereby the interface port is the port used by device 200 for receiving a transmission along the bus 400)], the second downstream transmission being indicated for transmission to a second downstream node, and the second local controller adapted to transmit a second upstream transmission via the second upstream port [Tang, ¶38-¶40 (data is communicated by each device 200, whereby the interface port is the port used by device 200 for transmitting upstream local transmission along the bus 400)]; but it does not teach the generation of downstream frames responsive to the downstream transmissions and creation of an aggregate frame.
	However, Zab teaches a system bus controller (Ser/Des circuitry 212 of Figures 2 and 5-6) having a first downstream port, the system bus controller configured to generate a first downstream frame responsive to the first downstream transmission  (the Deserialzers 602 generate a data payload for the wrapped frame 100 as shown in Figure 1 output from the interleaver 608 in response to received data on the input channels (shown in Figures 1, 3 & 6)) [Zab, Figures 2, 5 and 6, Column 7, Line 36-Column 8, Line 67], the system bus controller configured to generate a second downstream frame responsive to the second downstream transmission (Zab discloses that this process happens for each of the input channels that is used to receive data and therefore teaches that the generation of a second downstream frame responsive to the second transmission [Zab, Figure 6 and also see Figures 1 and 3]), the system 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tang, indicating a device and method of communicating data between connected devices of a network, with the teachings of Zab indicating that the devices communicate data along their respective channels to a controller or hub that has the ability to receive, store the incoming date and then create subframe/payload data and aggregate these subframes/payload data of the respective channels into an aggregate frame for transmission over a connection. The result would have been increased performance of the communication of multiple devices over a shared link at high speeds.



	Regarding claim 18, the combination of Tang, in view of Zab teaches the system of claim 17, wherein the system bus controller is a first system bus controller, the downstream aggregate frame is a first downstream aggregate frame, the upstream aggregate frame is a first upstream aggregate frame, and further comprising a third upstream port, a fourth upstream port, a second system bus controller, the second system bus controller having a second downstream port, the system bus controller configured to generate a third downstream frame responsive to a third downstream transmission, the system bus controller configured to generate a fourth downstream frame responsive to a fourth downstream transmission, the system bus controller configured to generate a second downstream aggregate frame responsive to the third downstream frame and the fourth downstream frame, the system bus controller configured to transmit the second downstream aggregate frame at the second downstream port, the system bus controller adapted to receive a second upstream aggregate frame that includes a third upstream frame and a fourth upstream frame, the system bus controller configured 
	Similar motivation to combine Tang and Zab in claim 1 above is applied to claim 16.  

Regarding claim 19, Tang teaches a method, comprising: 
receiving, by a first upstream port (for example, device 200-1 has an uptream port "DataU" 202), a first downstream transmission from a first upstream node (wherein the DataU port 202 receives a transmission from the upstream node 200-2), the first downstream transmission being indicated for transmission to a first downstream node (Tang further teaches wherein the communication exchanged between the devices is performed using an address for the intended devices, which may serve as its indication ¶40); 
receiving, by a second upstream port (for example, device 200-2 has an uptream port "DataU" 202), a second downstream transmission from a second upstream node  (wherein the DataU port 202 receives a transmission from the upstream node 200-N-1), the second downstream transmission being 
However, Zab teaches generating, by a system bus controller having a first downstream port (Ser/Des circuitry 212 of Figures 2 and 5-6 and port/interface right of the interleaver in Figure 6 of Zab), a first downstream frame responsive to the first downstream transmission, and generating, by the system bus controller, a second downstream frame responsive to the second downstream transmission  (the Deserialzers 602 generate a different sets of data payload corresponding to each of the transmissions received from the respective channels of Figure 6 of Zab which are then aggregated into the wrapped frame 100 as shown in Figure 1 output from the interleaver 608 in response to received data on the input channels (shown in Figure 6), interpreted as the claimed first local bus transmission) [Zab, Figures 2, 5 and 6, Column 7, Line 36-Column 8, Line 67]; 
generating, by the system bus controller, a downstream aggregate frame responsive to the first downstream frame and the second downstream frame and transmitting, at the first downstream port, downstream aggregate frame at the first downstream port  [ (as taught above the channel transmission are received and formatted into data payloads/subframes which are then added to an aggregate packet, shown as the digital wrapped frame and transmitted from the interleaver) Zab, Figures 2, 5 and 6, Column 7, Line 36-Column 8, Line 67]; 
receiving, at the first downstream port, an upstream aggregate frame that includes a first upstream frame and a second upstream frame; generating, by the system bus controller, a first upstream transmission responsive to the first upstream frame, and generating, by the system bus controller, a second upstream transmission responsive to the second upstream frame;  transmitting, by the first upstream port, the first upstream transmission to the first upstream node via the first upstream 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tang, indicating a device and method of communicating data between connected devices of a network, with the teachings of Zab indicating that the devices communicate data along their respective channels to a controller or hub that has the ability to receive, store the incoming date and then create subframe/payload data and aggregate these subframes/payload data of the respective channels into an aggregate frame for transmission over a connection. The result would have been increased performance of the communication of multiple devices over a shared link at high speeds.

	Regarding claim 20, the combination of Tang, in view of Zab teaches the method of claim 19, further comprising: generating, by the first downstream node, a first downstream information, wherein the first downstream information is included within the first upstream frame; and generating, by the 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, in view Zab as applied to claim 1 above, and further in view of Miller et al. US 2001/0012692 (hereinafter Miller).

Regarding claim 2, the combination of Tang, in view of Zab teaches the circuit of claim 1, further comprising a substrate, wherein the first local controller, the second local controller, and the system bus controller are arranged on the substrate [Zab, Figure 2, Column 3, Lines 57-67 (Zab teaches wherein the transmitting and receiving elements in addition to the ser/des may be located on the same card 202 using a common architecture as shown in Figure 2, element 200)], but does not explicitly teach that the first and second local controller are included on the board.
	However, Miller is utilized to teach wherein the discrete parts of a circuit may exist in combination on a common substrate as a hybrid circuit having monolithic semiconductor properties [Miller, ¶3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tang, in view of Zab, indicating a device and method of communicating data between connected devices of a network, with the teachings of Miller, indicating that the devices may be co-located and exist on a single monolithic semiconductor substrate. The resulting benefit would have been the increased performance and board size reduction [Miller, ¶3].

The rationale applied to the rejection of claim 2 is hereby applied to reject claim 3]. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LONNIE V SWEET/Primary Examiner, Art Unit 2467